Citation Nr: 0125523	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to a 
permanent and total disability rating for pension purposes, 
to include on an extraschedular basis.

The veteran provided oral testimony before the undersigned 
Member of the Board at a RO hearing in August 2001, a 
transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  




Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The veteran is not service connected for any disabilities.  
He has multiple nonservice connected disabilities rated as 
follows: diabetes mellitus (20 percent), hypertension (10 
percent), proliferative diabetic retinopathy (10 percent), a 
condition of the feet (noncompensable), and headaches 
(noncompensable).  The combined evaluation for pension 
purposes is 40 percent.

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); and Talley v. Derwinski, 
2 Vet. App. 282 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities have not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Id; see also 38 C.F.R. § 3.103(a) (2001).  

A reading of the holdings in the above-mentioned cases also 
supports VA's duty to ensure that the "average person" and 
"unemployability" tests are both applied pursuant to the 
pertinent regulations.  

If the benefit may not be awarded under the "average person" 
or "unemployability test" (see 38 U.S.C.A. § 1502(a)), a 
determination must then be made whether there is entitlement 
to non-service-connected disability pension on an 
extraschedular basis.  See 38 U.S.C.A. §§ 1502(a)(1), 1521(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.5, 4.17 (2001).  

In the course of adjudicating the claim, VA must also 
determine whether any of the disabilities in question are the 
result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1521; Abernathy, supra.  

The Court has also held that each disability in a claim for 
pension benefits must be assigned a percentage rating, that 
the RO should discuss the diagnostic codes from the VA 
Schedule for Rating Disabilities used in denying a claim, and 
that a rating decision may not be based on an examination 
which was conducted before all relevant evidence was added.  
See Roberts, supra.

In the case at hand, it appears that the RO has rated the 
majority, if not all, of the veteran's impairments.  However, 
the Board is of the opinion that a remand is required because 
the record does not contain sufficient medical evidence on 
which a justification of such ratings can be based.  

In particular, the July 1999 VA general medical examination 
is inadequate for rating purposes.  While the record clearly 
documents multiple impairments of the veteran, the July 1999 
VA examination provided no specific discussion of any of 
these impairments aside from a brief recitation of the 
veteran's medical history.  It provided no diagnosis and no 
specific evaluation of the severity of any disabilities 
found, including diabetes.  It also provides no discussion on 
the impact of his disabilities on his employment.  

On remand, the RO should schedule a VA examination(s) 
addressing all of the veteran's impairments and provide a 
clear opinion as to their severity and their impact on his 
employability.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

In January 2000 the veteran reported undergoing surgery at 
the USA, Knollwood Medical Center in Mobile, Alabama.  These 
records are not on file and should be obtained on remand.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)).  

On remand, the RO should also ensure that all VA medical 
records have been obtained from all VA medical centers 
(VAMCs) where the veteran has reported being treated: Biloxi, 
Gulfport, and Mobile.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-45,631 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(2)).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

In particular, the RO should obtain 
medical records from the USA, Knollwood 
Medical Center in Mobile, Alabama.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should ensure that 
it has obtained medical records from all 
VA facilities where the veteran has 
reported being treated: the Mobile, 
Biloxi, and Gulfport VAMCs.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  The RO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein, as well 
as any additional disabilities identified 
by the veteran.  

The RO should then schedule a VA general 
medical examination for pension purposes, 
and any necessary special examinations, 
to assess the nature and severity of each 
disability (including those reported by 
the veteran), and to ascertain whether 
the veteran is unable to work for pension 
purposes as a result of such 
disabilities.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
should be conducted pertaining to the 
above-mentioned disabilities, including 
any other disabilities noted.  

After reviewing the record and examining 
the veteran, the examiner(s) must furnish 
an opinion as to the manifestations and 
severity of each identified disability, 
and the effect of the veteran's 
disability/ies on his ability to work.  
The VA examiner(s) should state whether 
such disability/ies is/are susceptible to 
improvement through appropriate 
treatment.  

Any opinion(s) expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

The veteran is hereby notified that 
failure to report for a scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim for nonservice-connected pension 
benefits.  38 C.F.R. § 3.655 (2001).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that it is/they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  Thereafter, the RO should evaluate 
all of the veteran's disabilities, 
including those reported earlier which 
had not been previously rated, and assign 
a percentage evaluation for each.  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes consistent with the 
criteria under 38 U.S.C.A. §§ 1402(a)(1), 
1521(a) (West 1991); 38 C.F.R. §§ 3.1(n), 
3.301(c)(2), (3), 3.321(b)(2), 4.15, 
4.16, 4.17, 4.25 (2001).

This should include consideration of the 
"average person" standard, the 
"unemployability" standard, and 
extraschedular consideration.  The RO 
should also consider any other relevant 
provisions, including, but not 
necessarily limited to, 38 C.F.R. § 4.40, 
4.45, and 4.59 (2001), where appropriate.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is again 
advised that failure to report for a scheduled VA examination 
without good cause shown may adversely affect the outcome of 
his claim.  38 C.F.R. § 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


